Opinion issued November 18, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00269-CV
                            ———————————
                  IN THE INTEREST OF M.M.M., A CHILD



                    On Appeal from the 313th District Court
                            Harris County, Texas
                      Trial Court Case No. 2020-00788J


                          MEMORANDUM OPINION

      In this accelerated appeal, Mother challenges the trial court’s order, entered

after a bench trial, terminating her parental rights to her minor child, M.M.M. In

three issues, Mother contends: (1) the evidence is legally and factually insufficient

to support the trial court’s finding that she engaged, or knowingly placed M.M.M.

with persons who engaged, in conduct that endangered M.M.M.’s physical and
emotional well-being; (2) the evidence is legally and factually insufficient to support

the trial court’s finding that she failed to comply with the provisions of a court order

that specifically established the actions necessary for her to obtain the return of

M.M.M.; and (3) termination of her parental rights was not in M.M.M.’s best

interest.

       We affirm.

                                     Background

       M.M.M. was born in March 2020, while Mother was incarcerated in the Harris

County jail on a charge of aggravated assault with a deadly weapon. Two days after

his birth, the Department of Family and Protective Services (“the Department”)

received a report that alleged neglectful supervision of M.M.M. by Mother. The

report stated that Mother had mental health issues, was violent, had a “history of

acting out,” and that, on December 19, 2019, when she was six months pregnant, she

threatened her neighbor with a knife and was charged with aggravated assault with

a deadly weapon. This charge resulted in her incarceration at the time of M.M.M.’s

birth. The report recounted that Mother threatened “several” hospital staff during

delivery and had no place for M.M.M. to go while she was in jail.

       On March 17, 2020, the Department petitioned for its appointment as

M.M.M.’s temporary managing conservator. The trial court placed M.M.M. in the

Department’s conservatorship that same day on an emergency basis and later held a


                                           2
full adversary hearing on April 8, 2020. The trial court found immediate removal

was warranted because Mother presented a danger to M.M.M.’s physical health and

safety. The trial court therefore named the Department as M.M.M.’s temporary

managing conservator and ordered Mother “to comply with each requirement set out

in the Department’s . . . service plan during the pendency of this suit.”

      On May 27, 2020, the trial court held a status hearing at which it reviewed the

family service plan the Department created for Mother, found the family service plan

was reasonable, and made the family service plan’s terms a part of its orders.

Mother’s family service plan, which was entered into evidence, set forth the

Department’s concerns that Mother had a history of “aggressive and violent behavior

which has resulted in significant criminal history including her current

incarceration,” and that Mother may struggle with unresolved mental health issues.

The plan further stated that Mother’s “aggressive and violent behavior may

potentially cause harm to herself and those around her, including her infant son.”

The goal for Mother was that she “show that she is able to manage and understand

her anger and other emotions are harmful.” The Department also aimed “for

[Mother] to resolve her unresolved mental health issues and anger so she is able to

care for her vulnerable aged child.”

      As services to achieve these goals, Mother’s plan required her to:

      •      maintain stable housing and demonstrate the ability to create a stable
             environment for her family;
                                          3
      •     obtain and maintain stable and verifiable employment for six months,
            and verify her employment by providing the Department with pay stubs
            or other proof;

      •     complete anger management and parenting courses;

      •     participate in psychosocial and psychological evaluations to address her
            emotional mental health needs, and complete any recommendations
            from those assessments;

      •     refrain from “future criminal activity”; and

      •     attend “all court hearings, permanency conference meetings, and family
            visits.”
      According to the criminal records entered into the evidence, Mother pleaded

guilty to the aggravated assault charge and was sentenced to five years’ deferred

adjudication. Mother also had a prior conviction, in June 2010, for aggravated

assault with a deadly weapon. A report from the Child Advocate reflected that

Mother was placed on probation for three years because of the 2010 conviction.

      The record also contains a Permanency Progress report, filed by the

Department shortly before trial on February 19, 2021, which included information

about M.M.M.’s progress and placement during the suit, as well as Mother’s

participation in her family service plan. The report showed that M.M.M. was placed

in a foster home shortly after he was placed into the Department’s conservatorship

and remained in that home throughout the suit. He was described as “a happy and

healthy infant,” whom his caregivers described as “an easy baby that only cries when

he is hungry.” The report also noted that, upon release from jail, Mother


                                         4
“immediately” made contact with the Department and began services and visits with

M.M.M.

       The Department’s initial goal for M.M.M. was that he be adopted by a

relative, or in the alternative, placed in a relative’s conservatorship. Just prior to trial,

the Department had begun the process of transitioning M.M.M. from his foster home

into his paternal aunt’s care. M.M.M. visited with the aunt over the weekends of

February 5 and February 11, 2021.

       The Permanency Report also recounted that Mother completed a

psychological evaluation while incarcerated in the Harris County Jail. As a result of

the evaluation, Mother was diagnosed with adjustment disorder, and it was

recommended that she complete parenting classes, individual therapy, and a

psychiatric evaluation. As of the filing of the report, Mother’s progress with relation

to these recommendations was “ongoing.” Additionally, the psychologist

recommended that, “Prior to reunification, if it were to occur, [Mother] would need

to demonstrate stability in her mood and behavior, increased knowledge of

parenting, and be able to provide a home environment that is safe and protective for

[M.M.M.]”

       The case was tried to the bench on February 25, 2021. Four witnesses testified

at trial: (1) M.M.M.’s caseworker, N. Adams; (2) Mother; (3) M.M.M.’s paternal

aunt; and (4) M.M.M.’s Child Advocate, H. Croy.


                                             5
1.    Caseworker’s Testimony

      The Department’s first witness was caseworker N. Adams. She testified that

when M.M.M. was born, Mother was incarcerated after having been charged with

aggravated assault with a deadly weapon, and there was no one available to pick

M.M.M. up from the hospital. Consequently, the Department was required to

intervene.

      Later, Adams contacted Mother at the Harris County jail and obtained the

names of Mother’s brother and sister, as well as relatives in Georgia. However, none

of the maternal relatives satisfied the Department’s placement standards. Adams

searched for paternal relatives and sent “hundreds of letters” to possible addresses

to locate M.M.M.’s Father. Sometime in August 2020, Father responded to one of

Adams’s letters, but did not express an interest in caring for M.M.M. until his

paternity was established.

      Adams testified that the Department developed family service plans for each

parent. Mother’s plan required her to complete parenting courses, therapy, and a

psychiatric evaluation and to follow all recommendations from her evaluation.

Adams testified that Mother completed a psychological evaluation while in jail,

which was the only service available there. Once Mother was released in October

2020, she began participating in the required parenting course and individual

therapy. Adams provided Mother with a referral for a psychiatric evaluation, but


                                         6
Mother had not yet completed the initial assessment at the time of trial. Mother was

participating in weekly visits with M.M.M. and obtained stable housing though a

subsidized-housing program. However, she had not provided Adams with a copy of

her lease and was still looking for employment.

      Adams said that on the evening before trial began, Mother was unsuccessfully

discharged by Monarch Family Services (“Monarch”), the service provider who was

providing Mother’s parenting course and individual therapy. Adams explained that

Mother was discharged due to her behavior, which included “curs[ing] out . . . [and

being] extremely abusive to the provider.”

      Adams testified that she had spoken to Mother on numerous occasions about

the criminal charges that led to Mother’s incarceration and later conviction, which

Mother explained was due to an ongoing conflict with her neighbor that escalated

on the day of her arrest. Adams explained that the Department was concerned about

the reason for her incarceration and her “continued display of violence.” Adams

testified that the charges Mother faced were enhanced due to her 2010 conviction

for aggravated assault. Mother pleaded guilty to the aggravated assault with a deadly

weapon charge and was on probation at the time of trial. Adams testified that a parent

is not effectively able to parent their child if he or she is incarcerated.

      Adams said that Mother’s behavior caused her to be fearful, even though

Mother had never directly threatened her or, to her knowledge, other Department


                                            7
staff. Mother “lashed out” at Adams during a visit one month before trial. According

to Adams, Mother did not like how the person transporting the child looked at

Mother, and she spent “the entirety of the visit ranting, cursing, and yelling at

[Department] staff,” which interfered with her ability to enjoy her “bonding time

with [M.M.M.]” Adams testified that she had to “delay the start of the visit until

[Mother] was able to be calmed down by her attorney.” Although they went forward

with the visit, it was “shortened significantly due to [Mother’s] behavior.” Once the

visit began, the interaction between Mother and M.M.M. was “appropriate,” and

Mother spent time “holding [M.M.M.], speaking to him, walking with him, keeping

him engaged.”

      Adams testified that the reason Mother was recommended to complete

individual therapy was to address her anger and adjustment disorder. However,

Mother failed to complete that therapy and had not participated in any other mental

health treatment. Adams testified that, based on her personal observation, Mother

continued to display instability in her mood and behavior, and thus the Department’s

concerns with Mother’s conduct and the reasons M.M.M. was initially placed in its

care were still present as of trial. According to Adams, “[Mother] hasn’t internalized

the therapeutic concept by demonstrating she is able to control her anger and mitigate

situations that will cause her to get angry by still having outbursts as recent as

yesterday.” Adams stated: “[Mother] has not been able to show she can provide a


                                          8
safe and stable environment for her son . . . due to her behavior and not completing

the tasks and services outlined in her family plan of service.”

      Father completed all the services in his family service plan and was employed.

The only outstanding requirement for Father was a home inspection. However,

according to Adams, Father was hesitant to have M.M.M. placed in his care because

being a “full-time 24-hour caregiver seem[ed] overwhelming to him.”

      Adams testified that M.M.M. had been in the same foster placement since

March 2020, shortly after his birth. Adams testified that M.M.M. was doing well,

had no developmental delays, and was engaged in age-appropriate activities like

infant swimming lessons. He was “eating very well, sleeping well, [and attending]

daycare during the day to interact with other children his age.” He was bonded to all

members of his foster home and “very happy and comfortable” in that home. Adams

testified that M.M.M.’s foster mother provided appropriate care and took M.M.M.

to all of his required medical appointments. M.M.M.’s foster family was prepared to

provide M.M.M. with long-term care and adopt him.

      The Department’s initial plan was to transition M.M.M. to his paternal aunt’s

home, but Adams testified the Department was concerned about the hesitation

expressed by Father and M.M.M.’s aunt. The aunt told Adams she would only care

for M.M.M. for a short time until he could be placed with Father. The Department,

however, wanted to ensure that M.M.M. had a long-term placement where he could


                                          9
live. Father was hesitant to provide the Department with information so that it could

conduct a study of his home and expressed on the evening before trial that it was his

hope M.M.M. could “go back and forth between his family and the foster family.”

      On cross-examination, Adams acknowledged that, although Mother was

pregnant with M.M.M. when she committed the assault which led to her

incarceration, M.M.M. was not “present physically” or “a born person” at the time

of the offense, nor did the crime directly involve the child or a child endangerment

charge. Additionally, Mother provided names of potential placements and was “very

concerned with her child being placed with a relative or someone she knew.” While

incarcerated, Mother asked Adams for updates and pictures of M.M.M., which

Adams provided. Adams also had facilitated weekly visits between Mother and

M.M.M. after Mother’s release in October 2020. Adams stated that she “did not see

any issues with how [Mother] conducted herself during the visits or her interactions

with [M.M.M.]” Adams observed Mother attempt to bond with M.M.M., and her

behavior during visits was appropriate. Mother brought M.M.M. clothing, diapers,

and toys.

      During the visit where Mother “lashed out,” Adams testified that Mother

arrived early for her visit and wanted to attend a part of Father’s visit with M.M.M.

Adams said Mother “grew upset, confronted us in the hallway, [and] blocked us in

the hallway.” Further, Adams denied that Mother substantially completed the


                                         10
services required of her during the suit, noting that Mother had been unsuccessfully

discharged from individual therapy, had not completed her parenting classes, and

though she may have secured housing, had yet to provide a copy of a lease as

required by her plan. Adams also did not agree that there was no evidence showing

Mother was a danger to M.M.M, stating, “[Mother]’s anger and aggression is a

danger to the child.”

2.    Mother’s Testimony

      The Department next called Mother to testify. She acknowledged that she was

six-months pregnant with M.M.M. at the time she committed the aggravated assault

for which she was arrested. When asked whether she was concerned at the time about

the impact the crime might have on M.M.M., she said, “I never had a weapon.” She

went on to say that she had been charged twice previously with assault, not including

her most recent conviction. She was charged with assault in August 2017, but the

charge was dismissed, she said, because she “did it out of self-defense.” Mother

claimed the 2010 assault conviction was also self-defense and arose out of an abusive

relationship. In the ten years before trial, Mother was arrested four times.

      At the time of trial, she was serving a term of five years’ probation for her

current aggravated assault conviction. Mother testified that she completed an anger

management class in October 2020 as part of the terms of her probation.

Additionally, she was part of the mental health caseload through Harris County


                                          11
Probation. As part of that caseload, she was required to “be mentally stable,” but it

was her decision whether to take any medication. Mother testified she took

medication for depression after her mother died, but that was about four years before

trial and she had not taken any mental health medication since.

      When asked why she did not complete individual therapy, Mother answered

that there was a “misunderstanding.” According to Mother, the service provider said

Mother was late and did not connect to a virtual meeting. Mother testified that she

was on time, but she told the service provider that she would cancel the session and

“find someone else to do my session from here on out.” Mother denied that she

“cursed [the service provider] out,” but acknowledged that she used profanity in their

discussion. When asked whether she learned from her anger management classes

how to deal with stressful or frustrating situations, Mother stated that she was “more

stressed,” not angry in this situation, and asserted that she knew “how to stay calm

in a situation and respond to people in a calm manner.” She described her responses

to the service provider as “calm,” stating that “because [she] wasn’t in front of this

person, . . . [she] didn’t react in those type of ways.” She used profanity because she

was frustrated with the service provider, who had twice told Mother she was late.

      With respect to her most recent assault conviction, Mother testified that the

incident involved a neighbor. She explained that she had twice reported her neighbor

to police because he was harassing her. On the day of the assault, Mother called the


                                          12
police to make another report, but they “refused to come . . . because . . . [there] was

no physical altercation and they had already been out there twice on the same

situation.” When asked how the Department could know that she would not be

arrested again, Mother said that she did not want to go back to jail and that she had

control over her anger.

      With respect to her residence, Mother testified that she obtained subsidized

housing in January 2021. She described her one-bedroom apartment as “very clean,”

and that she had food and furniture in the apartment. Her rental cost was paid for

through a yearly assistance program and if she obtained employment, she would be

responsible for thirty percent of the rent. She testified that she had applied for

employment at restaurants and in stores but had not been called back after

interviews. When asked how she would provide for her basic needs, Mother stated

she was receiving food stamps and free bus passes from a public assistance program.

She said that she could provide for M.M.M. because “I can always get employment,”

and she could receive diapers and daycare fees through the assistance program. She

acknowledged, however, that she had been unemployed since her release from jail

in October 2020. She said that her sister, who lived out of state, sometimes helped

her, and would help if M.M.M. was returned to her care.

      Trial was continued to March 16, 2021, and resumed with Mother’s

testimony. Mother testified that she had recently obtained employment at Goodwill


                                          13
and began working there two days before trial resumed. She also completed

parenting classes and anger management, provided a copy of her lease to the

caseworker, and continued her visits with M.M.M. She had one evaluation

remaining and was waiting for an appointment to become available. She testified

that she completed most of her services since her release and was willing to complete

any that remained. She said M.M.M. was familiar with her, was “very attached to

[her,] and recognize[d]” her upon sight. She maintained communication with the

caseworker during the case and believed she was able to provide M.M.M. with a safe

environment. She further testified that she did not have any prior history with the

Department and no criminal history involving assault, harm to, or the abuse or

neglect of a child.

      During cross-examination, Mother gave conflicting answers regarding

whether she had any children in addition to M.M.M. When asked whether she gave

birth to any other children, her response was that she had no other children “currently

with me.” When the trial court clarified that the question was not about children in

her care but whether she had any biological children other than M.M.M., she said,

“I have two.” Then, when asked her children’s ages, she responded, “I don’t have

no other kids with me now.” The trial court again asked her to confirm whether she

had two biological children other than M.M.M. She answered “yes.” Then, when the

trial court asked where those children were, Mother responded, “what children? My


                                          14
son or who?” Later, in response to questions posed by the Department, Mother

denied saying that she gave birth to other children. She testified that she was

pregnant five times and gave birth to a live child only once, but later testified she

could not remember how many other children she had given birth to because she has

had “a lot of pregnancies.” When asked again whether she had any children, other

than M.M.M., who were living with other people, Mother answered, “Not that I

know of” and “no, not in my custody.”

3.    Child Advocate’s Testimony

      The next witness called by the Department was the Child Advocate volunteer,

H. Croy, who began working with M.M.M. in April 2020. She attended virtual visits

with M.M.M. while he was in his foster placement, and she had seen him in person

at his daycare. She said M.M.M. was “doing very well in his current placement” and

was “very bonded to his caregiver and her children.” As to the foster mother, Croy

testified, “That’s [M.M.M.’s] mom. It’s very clear that he sees that.” Croy testified

that the foster mother provided for all of M.M.M.’s health, physical, and emotional

needs, that M.M.M. had no developmental issues, and that he had grown and

developed “a lot” while in his foster home. She further testified that it was in

M.M.M.’s best interest to remain in the foster home.

      Croy said she was unable to have conversations with Mother during the suit

because Mother’s counsel instructed her not to contact Mother except through


                                         15
counsel. Croy attempted to contact Mother’s counsel to speak to Mother, but she did

not receive a response. Because Croy was unable to observe any visits between

M.M.M. and Mother because of restrictions in place during the COVID-19

pandemic, she could not testify about Mother’s interactions or bond with M.M.M.

Croy testified that she had only recently learned that Mother had obtained housing,

and she had not been able to assess it yet.

      Croy testified that Child Advocates believed it was in M.M.M.’s best interest

to terminate Mother’s parental rights based on her failure to complete the services

required of her. Without those completed services, Croy testified that Mother had

not established that she “will be able to effectively parent and care for [M.M.M.]”

Croy further testified that, during her work on behalf of M.M.M., she became aware

that Mother may have another child, a girl aged 13, living with family in Georgia.

      After Croy’s testimony, Father asked the trial court to accept his irrevocable

affidavit of voluntary relinquishment of parental rights, and to terminate his parental

rights based on that affidavit. The trial court announced that it would adjudicate

Father as the father of M.M.M., based on a prior order establishing his paternity, and

that it intended to accept his voluntary relinquishment of parental rights and




                                          16
terminate his parental rights under subsection 161.001(b)(1)(k) of the Texas Family

Code.1

4.    Paternal Aunt’s Testimony

      Next, M.M.M.’s paternal aunt testified. The aunt testified that a home study

had been completed and approved of her home. She had taken care of M.M.M.

during transitional visits, including for the duration of a winter storm in February

2021. However, she intended to be a support system for Father, and after Father

relinquished his parental rights, she “no longer want[ed] to be involved.” She

acknowledged on cross-examination that she never wanted to serve as a long-term

placement for M.M.M. Instead, it was her intent to help Father get custody. She

expressed appreciation for M.M.M.’s foster mother and agreed that M.M.M.’s foster

mother had provided M.M.M. with a good home.

5.    Caseworker’s Further Testimony

      Lastly, the Department re-called Adams. She testified that the Department’s

files contained biographical history showing Mother had an older daughter, who was

13 years old and lived with her biological father. Adams testified that she spoke to

Mother “early on in the case” about the whereabouts of the older daughter, and

Mother provided the same information.


1
      See TEX. FAM. CODE § 161.001(b)(1)(k) (authorizing termination of parent-child
      relationship based on parent’s execution of “unrevoked or irrevocable affidavit of
      relinquishment of parental rights”).
                                          17
      Adams testified that Mother had registered for a psychiatric evaluation with

the BES Group and was waiting for an appointment. The delay in completing the

evaluation was due to the provider’s availability. Adams agreed that Mother had

provided a certificate showing completion of parenting and anger management

courses before the start of trial. In addition, Adams received a copy of Mother’s

lease. But Adams had not received verification of Mother’s employment or income.

She had only seen emails from the Salvation Army regarding “the next steps in the

hiring process.”2

      Adams further testified that Mother failed to complete individual therapy. And

despite Mother having completed anger management classes in October 2020,

Mother’s “ongoing anger and aggression” demonstrated to Adams that Mother failed

to “internalize[] the anger management therapy concept and goals[.]” Adams

testified that Mother was unsuccessfully discharged from individual therapy because

Mother “cursed [the therapist] out multiple times” in email communications. The

therapist forwarded the emails to Adams and communicated to Adams that this was

the reason Mother was unsuccessfully discharged shortly before trial.

      Adams testified that Mother did not “consistently” show stability in her mood

and behavior. Adams characterized Mother’s knowledge regarding parenting as “off


2
      Adams testified that she saw emails from the Salvation Army regarding “the next
      steps in the hiring process.” Mother, however, testified that she had obtained
      employment at Goodwill.
                                         18
and on.” On some days, Mother was “perfect” and on others she was “irate,”

requiring Adams to ask her to “calm down, sit down with the baby.”

      After closing argument, the trial court terminated Mother’s parental rights

under Section 161.001(b)(1)(E) and (O) of the Texas Family Code and found that

termination was in M.M.M.’s best interest. Mother appealed.

                                 Standard of Review

      A parent’s right to “the companionship, care, custody, and management” of

her children is a constitutional interest “far more precious than any property right.”

Santosky v. Kramer, 455 U.S. 745, 758–59 (1982) (internal quotations omitted). The

United States Supreme Court has emphasized that “the interest of [a] parent[ ] in the

care, custody, and control of [her] children ... is perhaps the oldest of the fundamental

liberty interests recognized by th[e] Court.” Troxel v. Granville, 530 U.S. 57, 65

(2000). Likewise, the Texas Supreme Court has concluded that “[t]his natural

parental right” is “essential,” “a basic civil right of man,” and “far more precious

than property rights.” Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985) (internal

quotations omitted). Consequently, courts “strictly construe involuntary termination

statutes in favor of the parent.” In re E.N.C., 384 S.W.3d 796, 802 (Tex. 2012).

      Because termination of parental rights is “complete, final, irrevocable and

divests for all time that natural right . . ., the evidence in support of termination must

be clear and convincing[.]” Holick, 685 S.W.2d at 20. Clear and convincing evidence


                                           19
is “the measure or degree of proof that will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be established.”

TEX. FAM. CODE § 101.007; see also In re J.F.C., 96 S.W.3d 256, 264 (Tex. 2002).

Because the standard of proof is “clear and convincing evidence,” the Texas

Supreme Court has held that the traditional legal and factual standards of review are

inadequate. In re J.F.C., 96 S.W.3d at 264–68.

      In conducting a legal-sufficiency review of the termination of parental rights,

we determine whether the evidence, viewed in the light most favorable to the finding,

is such that the factfinder could reasonably have formed a firm belief or conviction

about the truth of the matter on which the Department had the burden of proof. Id.

at 266. In viewing the evidence in the light most favorable to the finding, we “must

assume that the factfinder resolved disputed facts in favor of its finding if a

reasonable factfinder could do so,” and we “should disregard all evidence that a

reasonable factfinder could have disbelieved or found to have been incredible.” In

re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (internal quotations omitted). But this

does not mean we must disregard all evidence that does not support the finding. In

re J.F.C., 96 S.W.3d at 266. Because of the heightened standard, we must also be

mindful of any undisputed evidence contrary to the finding and consider that

evidence in our analysis. Id. If we determine that no reasonable factfinder could form




                                          20
a firm belief or conviction that the matter that must be proven is true, we must hold

the evidence is legally insufficient and render judgment in favor of the parent. Id.

      In conducting a factual-sufficiency review of the termination of parental

rights, we determine whether, considering the entire record, a factfinder reasonably

could have formed a firm conviction or belief about the truth of the matter on which

the Department had the burden of proof. In re C.H., 89 S.W.3d 17, 25–26 (Tex.

2002). We should consider whether the disputed evidence is such that a reasonable

factfinder could not have resolved the disputed evidence in favor of its finding. In re

J.F.C., 96 S.W.3d at 266. “If, in light of the entire record, the disputed evidence that

a reasonable factfinder could not have credited in favor of the finding is so

significant that a factfinder could not reasonably have formed a firm belief or

conviction, then the evidence is factually insufficient.” In re H.R.M., 209 S.W.3d

105, 108 (Tex. 2006) (internal quotations omitted).

                                 Predicate Findings

      In her first two issues, Mother contends there is legally and factually

insufficient evidence to support the trial court’s findings that she engaged in the

predicate conduct set forth in Sections 161.001(b)(1)(E) and (O) of the Texas Family

Code. See TEX. FAM. CODE § 161.001(b)(1)(E) (endangering conduct), (O) (failure

to complete family service plan).




                                          21
      As stated above, to terminate the parent-child relationship, the Department

must establish, by clear and convincing evidence, one or more of the acts or

omissions enumerated in Texas Family Code section 161.001(b)(1) and that

termination of parental rights is in the best interest of the child. TEX. FAM. CODE

§ 161.001(b). Both elements must be established, and termination may not be based

solely on the best interest of the child as determined by the factfinder. Id.; Tex. Dep’t

of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987). “Only one predicate

finding under [S]ection 161.001[(b)](1) is necessary to support a judgment of

termination when there is also a finding that termination is in the child’s best

interest.” In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Because of the collateral

consequences under subsection 161.001(b)(1)(M), which allows for termination as

to other children based on a prior finding under subsection (D) or (E), we will review

Mother’s challenges to the sufficiency of the evidence as to subsection (E) first. See

In re N.G., 577 S.W.3d 230, 237 (Tex. 2019).

A.    Family Code Section 161.001(1)(E)—Endangering the Child

      A trial court may terminate the parent-child relationship if it finds by clear

and convincing evidence that the parent has “engaged in conduct or knowingly

placed the child with persons who engaged in conduct which endanger[ed] the

physical or emotional well-being of the child.” TEX. FAM. CODE § 161.001(b)(1)(E).

Within this context, endangerment encompasses “more than a threat of metaphysical


                                           22
injury or the possible ill effects of a less-than-ideal family environment.” Boyd, 727

S.W.2d at 533. “Endanger” means to expose the child to loss or injury or to

jeopardize his emotional or physical health. Id. (internal quotations omitted); see

also Walker v. Tex. Dep’t of Fam. & Protective Servs., 312 S.W.3d 608, 616 (Tex.

App.—Houston [1st Dist.] 2009, pet. denied).

      We must look at a parent’s conduct standing alone, including her actions or

omissions. In re J.W., 152 S.W.3d 200, 205 (Tex. App.—Dallas 2004, pet. denied).

It is not necessary to establish that a parent intended to endanger the child. See In re

M.C., 917 S.W.2d 268, 270 (Tex. 1996). But termination of parental rights requires

“more than a single act or omission; a voluntary, deliberate, and conscious course of

conduct by the parent is required.” In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—

Fort Worth 2003, no pet.); see also In re J.W., 152 S.W.3d at 205. The specific

danger to the child’s well-being may be inferred from parental misconduct, even if

the conduct is not directed at the child and the child suffers no actual injury. See

Boyd, 727 S.W.2d at 533; In re R.W., 129 S.W.3d at 732, 738 (Tex. App.—Fort

Worth 2004, pet. denied). Courts may consider parental conduct that did not occur

in the child’s presence, including before the child’s birth and after he was removed

by the Department. In re A.A.M., 464 S.W.3d 421, 426 (Tex. App.—Houston [1st

Dist.] 2015, no pet.); Walker, 312 S.W.3d at 617.




                                          23
B.    Analysis

      Mother presents several arguments in support of her contention that the record

contained legally and factually insufficient evidence to support the trial court’s

finding that she endangered M.M.M. She contends that the sole evidence supporting

that finding was her criminal conduct and that her incarceration, standing alone, was

insufficient to support a finding under subsection (E). She also argues that her 2010

conviction and 2017 arrest were too remote to constitute evidence supporting

endangerment of M.M.M., and that she made improvements through her family

service plan showing she was not a danger to him. Finally, she argues that neither

her criminal conduct nor her conduct during the pendency of the Department’s suit

was directed at M.M.M. or caused M.M.M. harm such that it could be used to support

an endangerment finding under subsection (E). We disagree.

      Here, the evidence shows that the trial court’s finding is not based solely on

evidence of Mother’s incarceration, but on Mother’s history of engaging in violent

and abusive conduct toward others, both before and after M.M.M.’s birth, including

hospital staff, Department staff, and service providers. See In re J.L.M., No.

01-16-00445-CV, 2016 WL 6754779, *8 (Tex. App.–Houston [1st Dist.] Nov. 15,

2016, no pet.) (mem. op.) (considering evidence of mother’s hostility toward

Department employees during case as evidence supporting endangerment finding);




                                         24
In Interest of P.M.B., No. 01-17-00621-CV, 2017 WL 6459554, at *10 (Tex. App.—

Houston [1st Dist.] Dec. 19, 2017, pet. denied) (mem. op.) (same).

      When M.M.M. was two days old, the Department received a report that

alleged neglectful supervision by Mother. The report stated that Mother had mental

health issues, was violent, had a “history of acting out,” and had threatened her

neighbor with a knife and, as a result, been charged with aggravated assault with a

deadly weapon when she was six months pregnant with M.M.M. The report also

stated that Mother threatened “several” hospital staff during M.M.M.’s birth.

      During one of her visits with M.M.M. after the Department took custody of

him, and one month before trial, Mother “lashed out” at Adams and other

Department staff. According to Adams, Mother did not like how the person

transporting the child looked at Mother, and she spent “the entirety of the visit

ranting, cursing, and yelling at [Department] staff,” which interfered with her ability

to enjoy her “bonding time with her baby.” Adams further explained that Mother

had arrived early for her visit and wanted to attend a part of Father’s visit with

M.M.M. When she was not permitted to do so, Mother “grew upset, confronted

[Adams and others] in the hallway, [and] blocked [them] in the hallway.” Adams

testified that she had to delay the start of the visit until Mother calmed down.

Although the visit eventually took place, it was “shortened significantly due to

[Mother’s] behavior.” Adams did testify that, once the visit began, the interaction


                                          25
between Mother and M.M.M. was “appropriate,” and that Mother spent time

“holding [M.M.M.], speaking to him, walking with him, keeping him engaged.”

      One day before trial, Mother was unsuccessfully discharged from her

individual therapy sessions due to her behavior, which included “curs[ing] out . . .

[and being] extremely abusive to the [service] provider.” Specifically, Mother was

discharged from individual therapy because she “cursed [the therapist] out multiple

times” in email communications. Mother agreed that she became frustrated with the

therapist over what she described as a “miscommunication” involving her meeting

attendance via Zoom, and that she used profanity in her exchanges with the therapist,

though she did not recall whether she “cursed [her] out.”

      “As a general rule, conduct that subjects a child to a life of uncertainty and

instability endangers the physical and emotional well-being of [the] child.” In re

R.W., 129 S.W.3d at 739. A parent’s abusive or violent conduct can produce an

environment that endangers the child’s well-being. In re L.E.S., 471 S.W.3d 915,

925 (Tex. App.—Texarkana 2015, no pet.). While direct physical abuse clearly

endangers a child, domestic violence, want of self-control, and a propensity for

violence may also be considered as evidence of endangerment. See In re J.S.B., Nos.

01-17-00480-CV, 01-17-00481-CV, 01-17-00484-CV, 2017 WL 6520437, at *16

(Tex. App.—Houston [1st Dist.] Dec. 21, 2017, pet. denied) (mem. op.); In re

J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—Houston [1st Dist.] 2003, no pet.); see


                                         26
also In re B.J.B., 546 S.W.2d 674, 677 (Tex. App.—Texarkana 1977, writ ref’d

n.r.e.) (considering parent’s lack of self-control and propensity for violence and

aggression). Evidence that a parent has engaged in abusive or violent conduct in the

past permits an inference that the violent behavior will continue in the future. Jordan

v. Dossey, 325 S.W.3d 700, 724 (Tex. App.—Houston [1st Dist.] 2010, pet. denied).

      In addition, Mother has a criminal history involving violent behavior—four

arrests that include one charge (later dismissed) and two convictions for aggravated

assault. The first conviction, from June 2010, was for aggravated assault with a

deadly weapon. Mother was placed on probation for three years because of this

conviction, although she claims the conviction arose out of an abusive relationship

and that she acted in self-defense. She was later charged with aggravated assault in

2017, but this charge was dismissed because she “did it out of self-defense. The case

got dismissed because it was out of self-defense because I was attacked by someone

else.” Mother’s second conviction resulted from the 2019 incident, when Mother

threatened her neighbor with a knife while she was six-months pregnant with

M.M.M.. She was charged with aggravated assault with a deadly weapon and later

convicted following her guilty plea. This incident resulted in her incarceration at the

time of M.M.M.’s birth. Mother explained this incident was the result of an ongoing

conflict with her neighbor that escalated on the day of her arrest, and that she had

tried to involve the police but they refused to respond. Mother pleaded guilty to this


                                          27
charge and was placed on five years’ deferred adjudication. Nevertheless, she was

incarcerated for about the first seven months of M.M.M.’s life.

      “[E]vidence of criminal conduct, convictions, or imprisonment is relevant to

a review of whether a parent engaged in a course of conduct that endangered the

well-being of [a] child.” In re S.R., 452 S.W.3d 351, 360–61 (Tex. App.—Houston

[14th Dist.] 2014, pet. denied); see also In re A.A.M., 464 S.W.3d at 426–27

(criminal offenses “significantly harm the parenting relationship” and “can

constitute endangerment even if the criminal conduct transpires outside the child’s

presence”). Although incarceration alone will not support termination of parental

rights, evidence of criminal conduct, convictions, and imprisonment may support a

finding of endangerment. In re A.K.T., No. 01-18-00647-CV, 2018 WL 6423381, at

*14 (Tex. App.—Houston [1st Dist.] Dec. 6, 2018, pet. denied) (mem. op.); see also

In re A.A.M., 464 S.W.3d at 426–27 (recognizing parent’s imprisonment

demonstrated deliberate course of conduct qualifying as endangering conduct). “An

environment which routinely subjects a child to the probability that she will be left

alone because her parent[ ] [is] once again jailed . . . endangers both the physical and

emotional well-being of a child.” In re S.D., 980 S.W.2d 758, 763 (Tex. App.—San

Antonio 1998, pet. denied).

      The fact that her arrests and convictions occurred before M.M.M.’s birth, or

that none of her conduct involved physical injury to M.M.M., did not prohibit the


                                          28
trial court from considering those facts as evidence of endangerment. As noted, it is

not necessary to establish that a parent intended to endanger a child in order to

support termination of the parent-child relationship. See In re M.C., 917 S.W.2d at

270. The specific danger to a child’s well-being may be inferred from parental

misconduct standing alone, even if the conduct is not directed at the child and the

child suffers no actual injury. See Boyd, 727 S.W.2d at 533. And courts may consider

parental conduct that did not occur in a child’s presence, including conduct before

the child’s birth and after the child was removed by the Department. In re A.A.M.,

464 S.W.3d at 426. The trial court could have inferred from the evidence related to

Mother’s pattern of abusive and violent behavior, even if that behavior was not

directed at M.M.M. or occurred before his birth, that she engaged in a pattern of

conduct that put M.M.M. in danger, or that she would engage in conduct in the future

that would endanger M.M.M.

      Mother points out that she engaged in and completed many of the services

required of her in the family service plan, including parenting classes, anger

management classes, and obtained housing and employment. We note that a parent’s

efforts to improve or enhance parenting skills are also relevant in determining

whether a parent’s conduct results in endangerment under subsection (E). In re

P.M.B., 2017 WL 6459554, at *10. Nonetheless, “evidence of improved conduct,

especially of short duration, does not conclusively negate the probative value of a


                                         29
long history of . . . irresponsible choices.” In re J.O.A., 283 S.W.3d 336, 346 (Tex.

2009). Moreover, “[e]vidence that a person has engaged in abusive conduct in the

past permits an inference that the person will continue violent behavior in the

future.” Jordan, 325 S.W.3d at 724.

      Although Mother completed many of the services required by her family

service plan, and she had acted “appropriately” and attempted to bond with M.M.M.

during her regular visits with him, the Department presented evidence that Mother

was unsuccessfully discharged from her individual therapy due to aggressive

behavior directed at her therapist, as detailed above. Moreover, this aggressive

behavior occurred one day before trial began. The Department introduced further

evidence that, although she had completed some services required by the plan, she

had neither learned from the services nor embraced them. See In re P.M.B., 2017

WL 6459554, at *10 (considering evidence Mother completed services, but failed to

learn from those services, support for endangerment finding). For example, Adams

testified that despite Mother completing anger management classes in October 2020,

Mother’s “ongoing anger and aggression” demonstrated to Adams that Mother failed

to “internalize[] the anger management therapy concept and goals[.]”

      Reviewing all the evidence in the light most favorable to the endangerment

findings, we conclude that a reasonable factfinder could have formed a firm belief

or conviction that Mother engaged in conduct which endangered M.M.M.’s physical


                                         30
or emotional well-being. Considering the entire record, the disputed evidence that a

reasonable factfinder could not have credited in favor of the endangerment finding

is not so significant that a fact finder could not reasonably have formed a firm belief

or conviction that Mother engaged in conduct which endangered M.M.M.’s physical

or emotional well-being. See In re H.R.M., 209 S.W.3d at 108. Accordingly, we hold

the evidence is both legally and factually sufficient to support the trial court’s

termination findings under Section 161.001(b)(1)(E). See TEX. FAM. CODE

§ 161.001(b)(1)(E). Accordingly, we overrule Mother’s first issue.

      Having determined that the evidence is sufficient to support the trial court’s

finding on this statutory ground, we need not consider whether the evidence would

support termination of Mother’s parental rights under subsection (O), the other

predicate ground for termination challenged in Mother’s second issue. See In re A.V.,

113 S.W.3d 355, 362 (Tex. 2003) (affirming termination decree based on one

predicate without reaching second predicate found by trier of fact and challenged by

parent). Accordingly, we do not reach Mother’s second issue.

                             Best Interests of the Child

      In her third issue, Mother contends there is legally and factually insufficient

evidence to support the trial court’s finding that termination of her parental rights

was in M.M.M.’s best interest. See TEX. FAM. CODE § 161.001(b)(2).




                                          31
A.    Applicable Law

      There is a strong presumption that the best interest of a child is served by

keeping the child with the child’s natural parent. In re R.R., 209 S.W.3d 112, 116

(Tex. 2006); In re D.R.A., 374 S.W.3d 528, 533 (Tex. App.—Houston [14th Dist.]

2012, no pet.). Prompt and permanent placement of the child in a safe environment

is also presumed to be in the child’s best interest. TEX. FAM. CODE § 263.307(a).

      Courts may consider the following non-exclusive factors in reviewing the

sufficiency of the evidence to support the best interest finding: (1) the desires of the

child; (2) the present and future physical and emotional needs of the child; (3) the

present and future emotional and physical danger to the child; (4) the parental

abilities of the persons seeking custody; (5) the programs available to assist those

persons seeking custody in promoting the best interest of the child; (6) the plans for

the child by the individuals or agency seeking custody; (7) the stability of the home

or proposed placement; (8) acts or omissions of the parent which may indicate the

existing parent-child relationship is not appropriate; and (9) any excuse for the

parent’s acts or omissions. Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976).

These factors are not exhaustive, and evidence is not required on all of them to

support a finding that terminating a parent’s rights is in the child’s best interest. Id.;

In re D.R.A., 374 S.W.3d at 533. Moreover, we note that evidence supporting

termination under one of the grounds listed in Section 161.001(b)(1) can also be


                                           32
considered in support of a finding that termination is in the best interest of the child.

See In re C.H., 89 S.W.3d 17, 27 (Tex. 2002) (holding same evidence may be

probative of both Section 161.001 grounds and best interest).

      In addition, the Texas Family Code sets out factors to be considered in

evaluating a parent’s willingness and ability to provide the child with a safe

environment, including:

          • the child’s age and physical and mental vulnerabilities;

          • the willingness and ability of the child’s family to seek out, accept, and
            complete counseling services and to cooperate with and facilitate an
            appropriate agency’s close supervision;

          • the willingness and ability of the child’s family to effect positive
            environmental and personal changes within a reasonable period of time;

          • and whether the child’s family demonstrates adequate parenting skills,
            including providing the child with minimally adequate health and
            nutritional care, a safe physical home environment, and an
            understanding of the child’s needs and capabilities.
See TEX. FAM. CODE § 263.307(b); In re R.R., 209 S.W.3d at 116.

B.    Analysis

      Mother argues that the evidence is legally and factually insufficient to support

the trial court’s best interest finding because she “attended weekly visits with

[M.M.M.] throughout the pendency of the case upon her release in October of 2020”;

there was no evidence that she acted inappropriately or did anything during her visits

that would have endangered M.M.M.; she was “capable of parenting [M.M.M.], she

had the ability to care for [M.M.M.], and she had a place for [M.M.M.] to live; she
                                           33
was willing to submit to “monitored placement”; there was no evidence M.M.M. had

any special needs or suffered from any birth defects or abnormalities as a result of

Mother’s conduct; she completed parenting classes, and anger management classes;

she never acted aggressively or violently toward M.M.M. or any other child; and

neither incident where Mother “got upset at the Department . . . resulted in a physical

altercation.”

          1. Child’s Desires, Needs, and Proposed Placement

      Applying the above factors, we note that M.M.M. was only a few days old

when he was removed from Mother’s care and eleven months old at the time of trial.

Thus, he was too young to testify about his desires. See In re T.G.R.-M., 404 S.W.3d

7, 16 (Tex. App.—Houston [1st Dist.] 2013, no pet.). When a child is too young to

express their desires, the factfinder may consider whether the child has bonded with

the proposed adoptive family, is well cared for by them, and whether the child has

spent minimal time with a parent. See In re S.R., 452 S.W.3d 351, 369 (Tex. App.—

Houston [14th Dist.] 2014, pet. denied). A child’s need for permanence through the

establishment of a “stable, permanent home” has been recognized as the paramount

consideration in a best interest determination. See In re K.C., 219 S.W.3d 924, 931

(Tex. App.—Dallas 2007, no pet.). Therefore, evidence about the present and future

placement of the child is relevant to the best interest determination. See C.H., 89

S.W.3d at 28.


                                          34
      There was evidence introduced that Mother asked Adams for updates and

pictures of M.M.M while incarcerated, attended weekly visits with M.M.M., brought

M.M.M. clothing, diapers, and toys and attempted to bond with M.M.M., and

engaged in “appropriate” behavior during their visits.

      However, the trial court also heard testimony that M.M.M. was currently

placed in a foster home and had been there since March 2020 shortly after his birth.

Adams testified that M.M.M. was doing well, had no developmental delays, and was

engaged in age-appropriate activities like infant swimming lessons. He was “eating

very well, sleeping well, [and attending] daycare during the day to interact with other

children his age.” He was bonded to all members of his foster home and was “very

happy and comfortable” in that home. Adams testified that M.M.M.’s foster mother

provided appropriate care and took M.M.M. to his required medical appointments.

M.M.M.’s foster home was prepared to provide M.M.M. with long-term care and to

adopt him.

      Croy testified that she attended virtual visits with M.M.M. while he was in his

foster placement, and she had seen him in person at his daycare. She said M.M.M.

was “doing very well in his current placement” and was “very bonded to his

caregiver and her children.” As to the foster mother, Croy testified, “That’s

[M.M.M.’s] mom. It’s very clear that he sees that.” Croy testified that the foster

mother provided for all of M.M.M.’s health, physical, and emotional needs, that


                                          35
M.M.M. had no developmental issues, and that he had grown and developed “a lot”

while in his foster home. This evidence supports the trial court’s best interest finding

under the first, second, and seventh Holley factors.

          2. Present and Future Emotional and Physical Danger to Child
      The trial court heard testimony about Mother’s aggressive and hostile

outbursts toward Department caseworkers and staff and her verbally abusive

behavior toward her therapist during the pendency of this suit. One incident occurred

the day before trial began. The trial court also had before it evidence of Mother’s

criminal history, which included the aggravated assault with a deadly weapon

conviction for which she was incarcerated at the time of M.M.M.’s birth, as well as

a second conviction for aggravated assault with a deadly weapon and an aggravated-

assault charge that was later dismissed. Although Mother argues that there was no

evidence that she had any criminal history involving children, or that she ever acted

aggressively or violently against M.M.M., a parent’s past conduct is probative of her

future conduct when evaluating the child’s best interest. See In re O.N.H., 401

S.W.3d 681, 684 (Tex. App.—San Antonio 2013, no pet.). A parent’s abusive or

endangering conduct may be considered in a best interest analysis even when it

occurred before the child’s birth or was not directed at the child. In re G.M.G., 444

S.W.3d 46, 60 (Tex. App.—Houston [14th Dist.] 2014, no pet.).




                                          36
      The evidence of Mother’s continued endangering conduct supports the trial

court’s best interest finding. See In re A.K.T., No. 01-18-00647-CV, 2018 WL

6423381, at *16 (Tex. App.—Houston [1st Dist.] Dec. 6, 2018, pet. denied) (mem.

op.) (mother’s extensive history of violent abusive conduct directed at child, father,

and other individuals, including Department employees and law enforcement

officers, supported best interest finding); In re P.M.B., 2017 WL 6459554, at *13

(parent’s aggressive and hostile behavior throughout case supported best interest

finding); see also In re M.S.L., No. 14–14–00382–CV, 2014 WL 5148157, at *7

(Tex. App.—Houston [14th Dist.] Oct. 14, 2014, no pet.) (mem. op.) (concluding

father’s series of crimes, including drug-related offenses and domestic violence

occurring before and after children’s births, supported trial court’s best interest

finding); In re J.I.T.P., 99 S.W.3d at 846 (domestic violence, even when child is not

intended victim, supports finding that termination is in child’s best interest); In re

T.G.R.-M., 404 S.W.3d 7, 15 (Tex. App.—Houston [1st Dist.] 2013, no pet.)

(considering dismissed criminal charges relevant because mother was absent from

child’s life and unable to provide for child’s physical and emotional needs each time

she was jailed). This evidence supports the trial court’s best interest finding under

the third Holley factor.




                                         37
          3. Stability, Compliance with Services, Programs Available to Assist

      Evidence of a parent’s unstable lifestyle can support a factfinder’s conclusion

that termination is in the child’s best interest. In re M.S.L., 2014 WL 5148157, at *8;

In re S.B., 207 S.W.3d 877, 887 (Tex. App.—Fort Worth 2006, no pet.). Lack of

stability, including a stable home and employment, supports a finding that the parent

is unable to provide for a child’s emotional and physical needs. See In re M.S.L.,

2014 WL 5148157, at *8; In re G.M.G., 444 S.W.3d 46, 60 (Tex. App.—Houston

[14th Dist.] 2014, no pet.).

      Mother asserts that the evidence establishes that she “made great strides to

prepare herself to reunite her family.” Mother completed her psychological

evaluation, her parenting classes, and anger management classes. She also obtained

housing in January 2021, which was paid for through a public assistance program.

Although she was not employed when trial began, she secured employment at

Goodwill two days before trial resumed in March. Further, although she had not

completed her psychiatric evaluation at the time of trial, she had completed the

intake and was waiting on the provider availability.

      However, there is also evidence that on two separate occasions Mother

engaged in aggressive and hostile behavior directed at Department staff and her

therapist, including one incident the day before trial. There is also evidence that,

although she completed some services required by her family service plan, Mother


                                          38
did not provide verification of income and failed to complete her individual therapy

sessions due to her aggressive behavior. Further, although she completed anger

management classes, she failed to demonstrate any learned behavior to help her

control her anger, as evidenced by the examples of her violent and aggressive

behavior directed at Department staff and her therapist. See In re A.B., No.

01-16-00289-CV, 2016 WL 5110134, at *6 (Tex. App.—Houston [1st Dist.] Sept.

20, 2016, no pet.) (mem. op.) (“The failure to comply with a service plan can also

support the trial court’s best interest finding.”); In re T.R.M., No. 14-14-00773-CV,

2015 WL 1062171, at *9 (Tex. App.—Houston [14th Dist.] Mar. 10, 2015, no pet.)

(mem. op.) (“The Mother asserts she participated in parenting classes and a domestic

violence awareness program, but she failed to demonstrate any learned behavior to

help her parent her Children safely.”)

      Evidence of improved conduct, especially over a short duration, does not

conclusively negate the probative value of a long history of violent behavior and

inappropriate choices. See In re J.O.A., 283 S.W.3d at 346; see also In re J.F.C., 96

S.W.3d at 272 (termination of parental rights in child’s best interest despite evidence

“Mother found work,” “parents’ landlord . . . testified that their home was a ‘safe

environment,’” and “parents made attempts to comply with some parts of the trial

court’s order”); In re B.J., No. 01-15-00886-CV, 2016 WL 1389054, at *13–14

(Tex. App.—Houston [1st Dist.] Apr. 7, 2016, no pet.) (mem. op.) (termination of


                                          39
mother’s parental rights in best interest of children because, although there was some

evidence mother completed psychiatric evaluation, substance abuse treatment,

parenting classes, anger management classes, and participated in individual therapy,

there was also ample evidence she repeatedly tested positive for narcotics during

case, failed to successfully complete service plan, and was unable to provide stable

and permanent home for children).

      Regarding the programs available to assist Mother, the record reveals that

Mother had used various public assistance programs to secure housing and food, and

would continue to use those programs to secure diapers and daycare services if she

was reunited with M.M.M. But there was also evidence that Mother did not complete

her family service plan, particularly her individual therapy requirement, and failed

to seek out additional therapists after being discharged from her therapy program.

Mother’s failure to complete her individual therapy sessions is of particular

importance because the reason M.M.M. came into the Department’s care was related

to Mother’s violent and aggressive behavior, which resulted in her incarceration at

the time of M.M.M.’s birth. Further, the purpose behind the requirement of her

individual therapy sessions was to address her anger and adjustment disorder. See In

re J.-M.A.Y., Nos. 01-15-00469-CV, 01-15-00589-CV, 2015 WL 6755595, at *7

(Tex. App.—Houston [1st Dist.] Nov. 5, 2015, pet. denied) (mem. op.) (considering

evidence that Mother was unsuccessfully discharged from drug counseling because


                                         40
she had tested positive for cocaine as evidence supporting trial court’s best interest

finding in part, and particularly relevant, because “the reason the children came into

the Department’s custody was related to Mother’s drug use”); see also TEX. FAM.

CODE § 263.307(b)(11) (considering parent’s willingness and ability to effect

environmental and personal changes within reasonable period of time in determining

child’s best interest); In re Z.B., No. 02-14-00175-CV, 2014 WL 5409103, at *9

(Tex. App.—Fort Worth Oct. 23, 2014, no pet.) (mem. op.) (parent did not take

advantage of Department services offered to her); Gammill v. Tex. Dep’t of Family

& Protective Servs., No. 03-08-00140-CV, 2009 WL 1423975, at *8 (Tex. App.—

Austin May 22, 2009, pet. denied) (mem. op.) (parent’s sporadic therapy attendance

cast doubt on whether she would meaningfully avail herself of programs available

to assist her). A factfinder may infer from a parent’s failure to take the initiative to

complete the services required to regain possession of her child that she does not

have the ability to motivate herself to seek out available resources needed now or in

the future. See In re J.-M.A.Y., 2015 WL 6755595, at *7; In re A.L.W., No.

01-14-00805-CV, 2015 WL 4262754, at *12 (Tex. App.—Houston [1st Dist.] July

14, 2015, no pet.) (mem. op.). This evidence supports the trial court’s best interest

finding under the fifth, seventh, and eighth Holley factors.

      In sum, the record contains sufficient evidence to support the best interest

finding based on Mother’s criminal behavior that resulted in periods of incarceration,


                                          41
including her conviction for aggravated assault with a deadly weapon while she was

six months pregnant with M.M.M., her aggressive and hostile behavior directed at

Department staff and her service providers, her lack of stable employment, and her

noncompliance with services. Viewing all the evidence in the light most favorable

to the judgment, we conclude that a factfinder could have formed a firm belief or

conviction that termination of Mother’s parental rights was in M.M.M.’s best

interest. See In re J.F.C., 96 S.W.3d at 265–66. Considering the entire record, the

disputed evidence that a reasonable factfinder could not have credited in favor of the

best interest finding is not so significant that a factfinder could not reasonably have

formed a firm belief or conviction that termination of Mother’s parental rights was

in M.M.M.’s best interest. See In re H.R.M., 209 S.W.3d at 108. After considering

the relevant factors under the appropriate standards of review, we hold the evidence

is legally and factually sufficient to support the trial court’s finding that termination

of the parent-child relationship was in M.M.M.’s best interest. Accordingly, we

overrule Mother’s third issue.




                                           42
                                    Conclusion

      We affirm the trial court’s decree of termination.




                                              Amparo Guerra
                                              Justice

Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.




                                         43